Case 1:19-cr-00050-RC Document 5 Filed 02/27/19 Page 1 of 6

F`I`LED

lN THE UNITEI) STATES DISTRlCT C()URT

son THE ntsTRlc'r oF CoLuMmA FEB 2 7 2919
Cl@rl<, U.S. District ana
uNrrEn sTATEs or AM ERICA, z Bankwprcv courts
v. : Criminal No. l:l9-cr-000050 (RC)

GARY T. HOLI..II)AY,
Dcfcndant.
S’I`ATEMENT OF OFFENSE

Pursuant to I"`ed. R. Cr. I’. l l, defendant Gary T. l-Iolliday ("Defendant l-lolliday"') agrees
and stipulates as follows:

Background

At all times relevant to this Statement ofOffensc:

l. 'I`he mission ofthe District of Columbia Department oflluman Services (“DC
DHS") was to provide temporary support and assistance to low-income families and individuals
while helping them maximize their potential for economic security and self-sufficiency
Services offered by I)C l)l IS to District of Coluntbia residents included the Supplemental
Nutrition Assistanec Program (“SNAP"), formerly known as the food stamps program. and
Temporary Assistanec for Necdy l"`amilies ("'l`/\Nl""’). which consisted ofeash benefits SNA}’
and 'l`ANI"` were both federally l`unded, in whole or in part.

2. Benelits for SNAP and TANF were provided to DC DI lS clients via Eleetronie
Benelit Transfer ("EB'I"’) cards. An EB'I` card was associated with and displayed a beneficiary`s
name and unique account number. SNAP benefits could only be used to purchase food at
retailers that accepted the l`r`,B'I` card. while `I`ANF`s cash benefits could be accessed anywhere

that a traditional debit card could be uscd. including automated teller Inaehines.

Case 1:19-cr-00050-RC Document 5 Filed 02/27/19 Page 2 of 6

3. An “underpayment” occurred when DC DHS clients did not receive the SNAP or
TANF benefits for which they were eligible. Underpayments could be caused by agency error
(like a data entry error) or client error (like a failure to provide accurate and timely information
about earnings, expenses or assets). Social Service Representatives (“SSRs”) at DC DHS
reviewed and processed applications for SNAP and TANF payments, as well as underpayments
SSRs were permitted to authorize up to $2,000 in underpayments at a time without supervisory
approval.

4. The District of Columbia Access System (“DCAS”) was a computer system used
by DC DHS to manage services offered by DC DHS, including the creation of SNAP and TANF
underpayments The DCAS server was located in the District of Columbia.

5. FIS was the third party provider used by DC DHS to fund EBT cards and record
EB'I` card transactions committed with those cards.

6. At the conclusion of each workday, all of the underpayments authorized in DCAS
that day were batched and sent from the DCAS server in the District of Columbia to an FIS
server located elsewhere (not in the District of Columbia). The batch included the name, account
number, and amount of underpayment that FIS was to fund to each beneficiary’s EBT card. Each
batch was associated with a unique identification number created by the DCAS server and
transmitted to the FIS server.

7. Defendant Holliday was an SSR Training Specialist and Policy Analyst at DC DHS.
Defendant Holliday floated between various DC DHS offices, but mainly worked from DC DHS’s
H Street Service Center, located at 645 H Street, Northeast, in Washington, D.C. Defendant

Holliday had access to DCAS and the ability to authorize underpayments in the DCAS system.

Case 1:19-cr-OOO50-RC Document 5 Filed 02/27/19 Page 3 of 6

8. “Fair Hearings” were conducted at the D.C. Office of Administrative Hearings
(“OAH”) to resolve disputes between DC DHS and its clients regarding decisions about SNAP
and TANF eligibility In his role as a Policy Analyst, Defendant Holliday represented DC DHS at
Fair Hearings. lf a client received a favorable ruling, Defendant Holliday prepared a memorandum
directing an SSR to provide any benefits owed, including underpayments

Q£ELS€_(M

9. Between at least March 2017 and June 2017, Defendant Holliday created a
fraudulent application for SNAP and TANF benefits for Person A and her purported unborn
child, without Person A’s knowledge or consent. Person A, Defendant Holliday’s cousin, had
previously sought and received SNAP benefits at DC DHS, but not since September 2014.
Defendant Holliday accessed Person A’s 2014 application file at DC DHS. Defendant Holliday
used information and documents located in the 2014 file, including Person A’s date of birth,
social security number, mailing address, and a photocopy of Person A’s Maryland State driver’s
license, to create the fraudulent application, and dated it March 24, 2017. Defendant Holliday
forged Person A’s signature on multiple application documents

10. Defendant Holliday used his position as a Policy Analyst to create and transmit a
fraudulent memorandum, dated June 19, 2017 (“June l9, 2017 Memorandum”), directing
another DC DHS employee to process any SNAP and TANF benefits owed to Person A, based
on the outcome of a purported Fair Hearing. At the time Defendant Holliday created and
transmitted the memorandum, Defendant Holliday was aware that OAH had never held a Fair
Hearing pertaining to Person A. In the June l9, 2017 Memorandum, Defendant Holliday
intentionally made false statements to the effect that Person A requested a hearing because the

Agency failed to determine her SNAP and TANF eligibility for her and her unborn child; that

Case 1:19-cr-OOO50-RC Document 5 Filed 02/27/19 Page 4 of 6

Person A made an office visit on March 24, 2017; that Person A provided Defendant Holliday
with her receipt from Congress Heights Service Center indicating she dropped off her
application; and that Defendant Holliday had confirmed Person A’s in-person visit through a
computer system previously used at DC DHS to sign in customers electronically.

ll. Defendant Holiday intended for these false statements to cause a DC DHS
employee under his supervision to process SNAP and TANF underpayments for Person A, to
which Person A was not entitled. Specifically, as a result of Defendant Holliday’s fraudulent
June 19, 2017 Memorandum, between on or about June 26 and June 27, 2017, another employee
at DC DHS processed Person A’s case in DCAS, resulting in the creation of four SNAP
underpayments (totaling $2,843.01), one TANF underpayment (for $907), and a $20.01 utility
allowance.

12. Thereafter, between on or about June 30, 2017, and November 13, 2018,
Defendant Holliday accessed Person A’s account in DCAS repeatedly and created approximately
445 additional TANF underpayments totaling $402,227, knowing that Person A was not entitled
to these underpayments In total, Defendant Holliday created or caused to be created l
approximately $405,070.01 in fraudulent underpayments to Person A’s DCAS account.

13. Defendant Holliday obtained and maintained possession and control of the EBT
card that was issued in Person A’s name as a result of the fraudulent March 24, 2017,
application, Defendant Holliday repeatedly used the EBT card between June 2017 and
November 2018 to obtain approximately $404,800.31 in proceeds of the fraudulent
underpayments he caused to be funded to Person A’s EBT card.

14. Defendant Holliday admits that the proceeds he personally obtained as a result of

the wire fraud scheme described above have been dissipated by him and cannot be located upon

Case 1:19-cr-OOO50-RC Document 5 Filed 02/27/19 Page 5 of 6

the exercise of due diligence; have been transferred or sold to, or deposited with a third party;
and/or have been placed beyond the jurisdiction of the Court.

15. This proffer of evidence is not intended to constitute a complete statement of all
facts known by the defendant, but is a minimum statement of facts intended to provide the
necessary factual predicate for the guilty plea. The limited purpose of this proffer is to
demonstrate that there exists a sufficient legal basis for defendant’s plea of guilty to the charged
crime.

Respectfully submitted,

JESSIE K. LIU
UNITED STATES ATTORNEY
D.C. Bar No. 415793

By; €@l/MC~

EMILY A. MILLER

D.C. Bar No. 462077

Assistant United States Attorney
Fraud & Public Corruption Section
555 4th Street, N.W., Sth Floor
Washington, D.C. 20530

(202) 252-6988
Emily.MillerZ@usdoj.gov

Case 1:19-cr-OOO50-RC Document 5 Filed 02/27/19 Page 6 of 6

Defendant‘s Acceptanec
l have read this Statement of the Offense and carefully reviewed every part of it with my
attorney. l am fully satisfied with thc legal services provided by my attorney in connection with
this Statement ol`the Offense and all matters relating to it. I fully understand this Statement of the
Offcnse and voluntarily agree to it. No threats have been made to me, nor am I under thc influence

ofanything that could impede my ability to understand this Statement of the Offense fully.

Z,_/U'//`¢ MWM,M

pate GAitY l rfoLLloAY
Defendant

l)cf`ense Counsel’s Acknowledgment

l am Defendant Gary 'l`. Holliday’s attorney. l have reviewed every part of this Statement
of the Ol`f`ense with him. lt accurately and completely sets forth the Statement of the Offense
agreed to by the defendant and the ()flicc of the United States Attorney for the District of

Columbia.

“/\W\ \°\ t A_M
Datc J;F.l`~` REY JACOBOVI'[ '
orney for Defendant

6

